Case: 2:17-cr-00146-ALM Doc #: 150 Filed: 12/18/19 Page: 1 of 8 PAGEID #: 2508


                                                                                              L



                                                                                          AHlh2
                  IN THE UNITED STATES DISTRICT COURl"
                                                                                 ; :.'i
                   FOR THE SOUTHERN DISTRICT OF OHIO i                              •M
                                                                                 iilV ; -M
                                  EASTERN DIVISION



UNITED STATES OF AMERICA


                  Plaintiff,                         Case No.: 2:17-cr-00146


                                                      Honorable Judge Marbley

DARRELL L. BRYANT,
and
GIFTYKUSI


                  Defendants.



DEFENDANT DARRELL L. BRYANT'S MOTION FOR STAY OF JUDGMENT
PENDING APPEAL OR IN THE ALTERNATIVE MOTION FOR STAY OF
JUDGMENT FOR A PERIOD OF TIME TO RESOLVE CIVIL SUITS

       NOW COMES Defendant DarrellL. Bryantwithout counsel movesthis Court to grant a
stay ofjudgmentpending appeal or for a periodof time to resolve civilsuits against me (trial
dates of 4/13/20 and 11/24/20). Defendant Darrell L. Bryant is without defense counsel so
counsel for the United States Ken Affeldt was not contacted about this motion.

Dated: 12/16/19


                                                           RespectMly submitted.


                                                           Defendant Darrell L. Bryant
                                                           3217 Walkerview Drive
                                                           Hilliard, OH 43026
                                                           Phone: (614) 530-0698
                                                           Email: rxcisinc@graail.com


                                      MEMORANDUM
Case: 2:17-cr-00146-ALM Doc #: 150 Filed: 12/18/19 Page: 2 of 8 PAGEID #: 2509




        Defendant moves this Court to grant a stay ofjudgment pending appeal or for a period of
time to resolve the civil suits against me (trial dates of 4/13/20 and 11/24/20). The factors that
govern the issuance of a stay pending appeal are (a) whether the applicant has successfully
shown that he will likely succeedon the merits; (b) whetherthe applicant will be permanently
injured (prejudiced) wiAout the stay; (c) whether issuance of the stay will substantially injure the
oAer parties interested in the proceeding; and (d) where the public interest lies. Hilton v.
Braunskill, 481 U.S. 770, 776, 95 L. Ed. 2d 724, 107 S. Ct. 2113 (1987).

(a)(i) I will likely succeed on the merits for a reduction in the loss amount for counseling
services provided because the definition of CPT Code 90838 was misrepresented to the
Court, the testimony is divided on the effectiveness of the counseling provided, and the
codes for urinalysis and physician office visits for patients were unfairly added to the loss
amount for counseling without any evidence in the record that the urinalysis were not
performed or that the patients were not seen by doctors during the physician office visits.

         "[T]o calculate loss for sentencing purposes, the value of any legitimate claims, if
established, must be offset against the aggregate billings." UnitedStates v. Mehmood, 742 Fed.
Appx. 928,941 (6th Cir. 2018); United States v. Mahmud, 541 Fed. Appx. 630, 636 (6th Cir.
2013) (stating, in a case involving billing for procedures never performed, that the defendant
"should not be punished for services he actually rendered").
         CPT Code 90838 is defined as "Psychotherapy, 60 minutes with a patientwhen
performed with an evaluation and management service."
https://corrcctcodechek.dccisionhcalth.com/CPT/Dctail.a.spx?Codc=90838«&st=0&ss=Tabular&s
k=90838&vd=10%2f01%2f20l9. 'There are three key components to evaluation and
management services: History, Exam and Medical decision making."
https://www.codingintel.com/tluee-key-components-of-em-services-a1/. "Some psychiatric
patients receive amedical evaluation and management (E/M) service on the same ^y as a
psychotherapy service by the same physician or other qualified healthcare professional. To
report both E/M and psychotherapy, the two services must be significant and separately
identifiable. These services are reported by using codes specific for psychotherapy when
performed with evaluation and management services (90833,90836,90838) as add-on codes to
the evaluation and management service." CPT Guidelines (PDF version of document
downloaded)
       The definition of CPT Code 90838 does not state that the doctor who performs the
evaluation and management services must also perform the 60 minute psychotherapy session
with the patient; the psychotherapy session can also be performed by other qualified healtheare
professionals. As stated at trial. Chemical Dependency Counselors are qualified to offer
psychotherapy services. The definition of CPT code 90838 was misrepresented by Mr. Smith,
who is not a billing and coding expert or a physician, and relied upon by the jury to convict me
on Count Five.
       With respect to urinalysis and doctor visits, there was no testimony in the record that they
were not provided. On the contrary, two clients (Client No. 4 and Client No. 5) testified about
the general process ofurine screens, doctor visits and counseling (Trial Tr. Vol III, 401-414, Feb
Case: 2:17-cr-00146-ALM Doc #: 150 Filed: 12/18/19 Page: 3 of 8 PAGEID #: 2510




18.2019). With respect to counseling, individual counseling, group counseling and art therapy
were provided. Art therapy is widely recognized as a form of therapy which helps in tlie
regulation of mental health. From the testimony of Client No. 5, he found the art therapy to be
satisfactory (Trial Tr. Vol HI 411, Feb 18.2019). Although a video was shown in court where a
counselor did not adequately coiuisel Client No. 2, that coiuiseling session was not billed under
Health and Wellness and should not be used to draw a conclusion on the work ethic of the eleven
counselors who worked with Health and Wellness over the years.

(a)(ii) I will likely succeed on the merits for a reduction in the loss amount calculated for
the compounds because there is no evidence in the record to demonstrate that claims for
compounds associated with Dr. Oppong and "Other Prescriberls]" referenced in
Government's Exhibit 300 were in any way fraudulent.

        The Sixth Amendment provides that a person accused of a crime has the right to confront
the witnesses against him or her in a criminal action. In this case, neither the doctors in question
nor any other witness offered testimony against me that the compounds prescribed by Dr.
Oppong and "other prescribers" were medically unnecessary. Although Dr. Rivera claimed in his
testimony that a doctor confided in him that I approached him to sign prescriptions for pain
creams, the Court instructed the jury to disregard this claim after it was objected to (Trial Tr. Vol
IV, 688, Feb. 18 2019).
       Therefore it is likely that 1 will succeed on the merits for a reduction in the loss amount
calculated for the compounds becauseno evidencewas presented that the compounds written by
Dr. Oppong and the "other prescribers" were fiaudulent.

(b) I will be permanently injured without the stay because I will be incarcerated for a
longer period of time without the reduction of the loss amount pending appeal, and the
estrangement will derail the progress and development of my children.

       The appeals and post-conviction relief processes are lengthy in duration. I fear I will be
incarcerated for a period longer than that required by the loss amount 1am appealing for
demands. Such a long period of incarceration will result in estrangement from my wife and two
children, Darrell and Vida, who are two years old and five months old respectively. With yoiu
consent, I have been able to take my son to speech therapy classes to address his speech
problems. I am pleased to write that he is making some progress, but still has a long way in
pronouncing letters and even words. I fear this progress will be derailed if I am incarcerated
during the time my appeal is pending.
        Therefore, I plead wiA you to grant me a stay ofjudgment to avoid irreparable harm
which will be brought on myself and my family through this period of immediate estrangement.

(c) Issuance of the stay will not substantially injure the other parties interested in the case
because I do not pose any danger to the witnesses and the public at large and my
punishment will only be postponed until the Appeals Court makes a decision on the loss
amount.
Case: 2:17-cr-00146-ALM Doc #: 150 Filed: 12/18/19 Page: 4 of 8 PAGEID #: 2511




        Issuance of the stay will not cause harm to the government, the witnesses or the general
public because I do not pose any danger to the witnesses or the public. I have not violated the
terms of my confinement since my release. The federal government will also not be harmed by
the issuance ofthe stay because my sentence will only be postponed until the Appeals Court
comes to a decision on the loss amount.



(d) Public interest will be served by the issuance of the stay because it will help in the
correction of the claim by Mr. Smith that a doctor who performs the evaluation and
management services must also perform the psychotherapy service for the 90838 CPT
Code.


        The stay will aid in the clarification to doctors and counselors who are similarly situated
on the correct definition of the 90838 CPT Code. The clarification of the requirements of the
code will also benefit patients of these doctors who rely on them for their treatment and
counseling. Therefore, issuance of the stay will help to correct any misconception brought on by
the testimony of Mr. Smith and will ensure the correct treatment of patients.

                                          Civil Lawsuits
         There are many factors that affect the period of time to resolve the civil suits against me
(trial dates of 4/13/20 and 11/24/20). I need to have the time and ability to sell property and
vehicles, so that I can pay for the attomcys for my civil suits, bankruptcyand appeal. I need to
work on issues that deal with bankruptcy court. Coming up with a bankruptcy payment will be
one of the goals I want to accomplish to help resolve the two civil suits. I need to finish taxes to
put together a payment plan that I can adhere to to present to the bankruptcy court. The payment
plan will help resolve tlie civil suit with NVC Dublin (trial date of4/13/20). The goal for the
civil suit with Dr. Alexander (trial date of 11/24/20) is to establish a payment amount for the
property on Sullivant Avenue. Tlie Alexander lawsuit could settle out of court, this will save
time and money. Resolving these issues will ensure that my wife and children are in the best
position for survival before my incarceration.

       WHEREFORE, I plead with this Court to grant a stay ofjudgment pending appeal or for
a period of time to resolve civil suits against me (trial dates of4/13/20 and 11/24/20).

Dated: 12/16/19



                                                              Respectfully submitted.


                                                               defendant Darrell L. Bryant
                                                              3217 Walkerview Drive
                                                              Hilliard, OH 43026
                                                              Phone: (614) 530-0698
Case: 2:17-cr-00146-ALM Doc #: 150 Filed: 12/18/19 Page: 5 of 8 PAGEID #: 2512




                                                Email: nccisinc@gmail.com
 Case: 2:17-cr-00146-ALM Doc #: 150 Filed: 12/18/19 Page: 6 of 8 PAGEID #: 2513
                          CRM tia C63tt& nansftt


      5uperCoder.com'
        I imetred ti»CeAri,NeweRIv ttrfm liiwti




                                                                             FROM TK( CODUlO INSTITUn


                                                    5uDerCoder.com'
                                                           I Iraplrad by CoOm, Prnvered by G>ding Expwts



 CPT« Code 90832 Details

 Quarter Info

 032016


 Code Symbols

        : PQRS


 Code Descriptor
 Psychotherapy, 30 minutes with patient and/or family member


 Illustration

 No data Available.


 CPT® Lay Terms

 In this service, the provider performs psychotherapy, a series of techniques for treating the psychiatric disorders of the
 patient The treatment session typicaliy iasts for anywhere betweenl6 to 37 minutes and may or may not involve the
 patient's family members.


 Clinical Responsibility

 Psychotherapy is a type of therapy in which the provider uses a series of techniques to treat the mental and emotional
 health problems of a patient. Psychotherapy Includes the interactive process between the provider and the patient. The
 provider involves the patient in this therapeutic interaction with the aim to explore the thoughts, feelings, and behavior
 of the patient The provider uses a variety of techniques based on relationship building, communication, and behavior
 change that target improvement of the mental health of the patient. Use this code when the psychotherapy session
 crosses the halfway mark of 30 minutes, i.e., 16 minutes. For this code, the provider should spend a minimum of 16
 minutes and a maximum of 37 minutes fece to face with the patient without an additional evaluation and management
 service.



 Tips

  Use code +90833 when the provider performs a separate evaluation and management service along with a
  psychotherapy session for 16 to 37 minutes.


  CPT® Guidelines




CPT CODE 90832 Details                        CPT © 2015 American Medical Association. Ail rights reserved.
 Case: 2:17-cr-00146-ALM Doc #: 150 Filed: 12/18/19 Page: 7 of 8 PAGEID #: 2514
                      CUM tMt coaiM cMsinni


      SuperCoder.com
        I KwsCwl Iv Co<m,WaemM Clilne




  Range Spaclfle Culdellne

 Psychotherapy is the treatment of mental illness and behavioral disturbances In which the physician or other qualified
 health care professional, through definitive therapeutic communication, attempts to alleviate the emotionai
 disturbances, reverse or change maiadaptive patterns of behavior, and encourage personality growth and
 development.

 The psychotherapy service codes 90832-90838 include ongoing assessment and adjustment of psychotherapeutic
 interventions, and may include involvement of family member(s) or others in the treatment process.

  Psychotherapy times are for face-to-face services with patient and/or family member. The patient must be present for
  all or some of the service. For family psychotherapy without the patient present, use 90846. In reporting, choose the
  code closest to the actual time (ie, 16-37 minutes for 90832 and 90833, 38-52 minutes for 90834 and 90836, and 53 or
  more minutes for 90837 and 90838). Do not report psychotherapy of less than 16 minutes duration. (See Instructions
 for the usage of time in the introduction of the CPT code set.)

  Psychotherapy provided to a patient in a crisis state is reported with codes 90839 and 90840 and cannot be reported in
  addition to the psychotherapy codes 90832-90838. For psychotherapy for crisis, see "Other Psychotherapy.'

  Code 90785 Is an add-on code to report interactive complexity services when provided in conjunction with the
  psychotherapy codes 90832-90838. The amount of time spent by a physician or other qualified health care professional
  providing Interactive complexity services should be reflected in the timed service code for psychotherapy (90832,
  90834, 90837) or the psychotherapy add-on code performed with an evaluation and management service (90833,
  90836, 90838).

  Some psychiatricpatients receive a medical evaluation and management (E/M) service on the same day as a
  psychotherapy service by the same physician or other qualifiedhealth care professional.To report both E/M and
  psychotherapy, the twoservices must be significant and separately identifiable. These services are reported by using
  codes specificfor psychotherapy when performed with evaluation and management services (90833,90836,90838) as
  add-on codes to the evaluation and management service.

  Medicalsymptoms and disorders Inform treatment choices of psychotherapeutic Interventions, and data from
  therapeutic communication are used to evaluate the presence, type, and severity of medicalsymptoms and disorders.
  For the purposes of reporting, the medical and psychotherapeutic components of the service may be separately
  identified as fbiiows;


  1. The type and level of E/M service is selected first based upon the key components of history, examination, and
  medical decision-making.

 2. Time associated with activities used to meet criteria for the E/M service is not included in the time used for reporting
 the psychotherapy service (ie, time spent on history, examination and medical decisionmaking when used for the E/M
 service is not psychotherapy time). Time may not be used as the basis of E/M code selection and Prolonged Services
  may not be reported when psychotherapy with E/M (90833.90836. 90838) are reported.

  3. Aseparate diagnosis is not required for the reporting of E/M and psychotherapy on the same date of service.



  Section Specific Guideline

 Psychiatry services include diagnostic services, psychotherapy, and other services to an individual, family, or group.
 Patient condition, characteristics, or situatlonal factors may require services described as being with interactive
 complexity.Services may be provided to a patient In crisis. Services are provided in ail settings of care and psychiatry
 services codes are reported without regard to setting. Services may be provided by a physician or other quaiified
 heaith care professional. Some psychiatry services may be reported with Evaiuation and Management Services (99201-




CPT CODE 90832 Details                   CPT ® 2015 American Medical Association. All rights reserved.
 Case: 2:17-cr-00146-ALM Doc #: 150 Filed: 12/18/19 Page: 8 of 8 PAGEID #: 2515
                         auM tMi (Asiiiitasmin


      SuperCoder.com
        Ih*#t7edbfCadwi, NawK trCedmt*#erte




 99255, 99281-99285, 99304-99337, 99341-99350) or other services when performed. Evaluation and Management
 Services (99201-99285,99304-99337,99341-99350) may be reported for treatment of psychiatric conditions, rather
 than using Psychiatry Services codes, when appropriate.

  Hospital care in treating a psychiatric inpatient or partial hospltaiization may be initial or subsequent in nature (see
  99221-99233).

  Some patients receive hospital evaluation and management services only and others receive hospital evaluation and
  management services and other procedures. If other procedures such as electroconvuisive therapy or psychotherapy
  are rendered in addition to hospital evaluation and management services, these may be listed separately (eg, hospital
  care services [99221-99223,99231-99233] plus electroconvuisive therapy [90870]), or when psychotherapy is done,
  with appropriate code(5) defining psychotherapy services.

 Consultation for psychiatric evaluation of a patient Includes examination of a patient and exchange of Information with
 the primary physician and other informants such as nurses or family members, and preparation of a report. These
 services may be reported using consultation codes (see Consultations).

  (Do not report 90785-90899 In conjunction with 90839,90840, 0364T, 0365T, 0366T, 0367T, 0373T. 0374T)



  Code Specific Guideline

  (Do not report 0359T, 0360T, 0361T, 03821, 0363T In conjunction with 90785-90899, 96101-96125, 96150, 96151,
  96152,96153,96154,96155 on the same date)

  (Do not report 0359T, 0360T, 0361T, 0362T, 0363T In conjunction with 90785-90899, 96101-96125, 96150, 96151,
  96152, 96153, 96154, 96155)

  (Do not report 0364T, 0365T in conjunction with 90785-90899, 92507, 96101-96155, 97532)

  (Do not report 0366T, 0367T in conjunction with 90785-90899, 92508, 96101-96155, 97150)

  (Do not report 0373T, 0374T in conjunction with 90785-90899, 96101-96155)

  (Do not report 90785-90899 In conjunction with 90839,90840, 0364T, 0365T, 0366T, 0367T, 0373T. 0374T)

  (Do not report 90791-90899 in conjunction with 90839, 90840, 0364T, 0365T, 0366T, 0367T, 0373T, 0374T)

  (Use 90785 in conjunction with 90832, 90833,90834, 90836, 90837, 90838 when psychotherapy includes interactive
  complexity services)

  (Use 90863 in conjunction with 90832, 90834,90837)




CPT CODE 90832 Details                      CPT © 2015 American Medical Association. All rights reserved.
